Exhibit 10.1

 

EXECUTION

 

 

NEW LENDER AGREEMENT AND

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The Agents and Lenders from Time to Time Parties Thereto,

 

Dated as of March 20, 2014

 

WELLS FARGO SECURITIES, LLC

 and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

 

 and

 

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS

 as Joint Bookrunners

 

 

SIXTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

NEW LENDER AGREEMENT AND

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS NEW LENDER AGREEMENT AND SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (herein called the “Amendment”) dated as of March 20, 2014 among
MARKWEST ENERGY PARTNERS, L.P., a Delaware limited partnership (“Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, and Issuing Bank, the several banks and other financial institutions or
entities parties to the Existing Credit Agreement defined below (“Existing
Lenders”)”), and the parties that are New Lenders (as defined below; and
together with the Existing Lenders, the “Lenders” and individually, a “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Existing Lenders entered into that certain Amended and Restated Credit Agreement
dated as of July 1, 2010, as amended by a First Amendment to Amended and
Restated Credit Agreement dated September 7, 2011, by a Second Amendment to
Amended and Restated Credit Agreement dated December 29, 2011, by a Third
Amendment to Amended and Restated Credit Agreement dated June 29, 2012, by a
Fourth Amendment to Amended and Restated Credit Agreement dated December 20,
2012 and by a Fifth Amendment to Amended and Restated Credit Agreement dated
December 11, 2013 (as amended, the “Existing Credit Agreement”), for the purpose
and consideration therein expressed, whereby Existing Lenders became obligated
to make Revolving Loans to Borrower as therein provided; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Existing Lenders desire to amend the Existing Credit Agreement as set forth
herein, including increasing the total Commitments;

 

WHEREAS, to effect the increase to the total Commitments and subject to the
terms set forth herein, certain Existing Lenders have agreed to increase their
respective Commitments and certain other financial institutions have agreed to
enter into the Existing Credit Agreement as Lenders (such new lenders being
referred to herein as “New Lenders”);

 

WHEREAS, the Borrower has also requested that the Existing Lenders and the New
Lenders amend the Existing Credit Agreement to make certain other changes to the
Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows.

 

ARTICLE I.

 

NEW LENDER AGREEMENTS

 

Paragraph 1.                       New Lender Agreements.  Each New Lender:

 

(a)                                 represents and warrants that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to become a Lender under the Existing Credit Agreement;

 

--------------------------------------------------------------------------------


 

(b)                                 agrees that, from and after the Sixth
Amendment Effective Date (as herein defined), it shall be bound by the
provisions of the Credit Agreement (as herein defined) as a Lender thereunder
and, subject to its Commitment, shall have the obligations of a Lender
thereunder;

 

(c)                                  represents and warrants that it is
sophisticated with respect to decisions to enter into the Credit Agreement as a
Lender and either it, or the person exercising discretion in making its decision
to enter into the Credit Agreement, is experienced in making credit decisions as
a lender in the type of transaction evidenced by the Credit Agreement;

 

(d)                                 represents and warrants that it has received
a copy of the Existing Credit Agreement, this Amendment and such other Loan
Documents it has requested, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment and the Credit Agreement;

 

(e)                                  represents and warrants that it has,
independently and without reliance upon the Administrative Agent or any other
Existing Lender or New Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Amendment and to become a Lender under the Credit Agreement;

 

(f)                                   if it is not incorporated under the laws
of the United States of America or a state thereof, has delivered or shall
deliver simultaneously with the execution of this Amendment, any documentation
required to be delivered by it as a Lender pursuant to the terms of the Credit
Agreement, duly completed and executed by such New Lender;

 

(g)                                  agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Existing Lender or New
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender;

 

(h)                                 appoints and authorizes Administrative Agent
to take such action as Administrative Agent on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to the
Administrative Agent thereby, together with such powers and discretion as are
reasonably incidental thereto; and

 

(i)                                     specifies as its Lending Office and
(address for notices) the office or offices of such New Lender described as such
in such New Lender’s Administrative Questionnaire, or such other office or
offices as such New Lender may from time to time notify the Borrower and the
Administrative Agent.

 

ARTICLE II.

 

DEFINITIONS AND REFERENCES

 

Paragraph 2.1                Terms Defined in the Existing Credit Agreement. 
Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Existing Credit Agreement shall have the same
meanings whenever used in this Amendment.

 

2

--------------------------------------------------------------------------------


 

Paragraph 2.2                Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Paragraph 2.2.

 

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith.

 

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

“Sixth Amendment Effective Date” means March 20, 2014.

 

“Sixth Amendment Fee Letter means the letter agreement, dated March 7, 2014,
between the Borrower and Wells Fargo Securities, LLC.”

 

ARTICLE III.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Paragraph 3.1                Cover Page.  The cover page of the Existing Credit
Agreement is amended to delete the figure “$1,200,000,000” and substitute
therefor the figure “$1,300,000,000”.

 

Paragraph 3.2                Additional Defined Terms.  Section 1.01 of the
Existing Credit Agreement is amended to add the following definitions:

 

“Applicable Rating Level means the level set forth below that corresponds to the
ratings issued from time to time by Moody’s and S&P, as applicable to the Index
Debt:

 

 

 

Moody’s

 

S&P

 

 

 

 

 

 

 

Level 1

 

>Baa1

 

>BBB+

 

 

 

 

 

 

 

Level 2

 

Baa2

 

BBB

 

 

 

 

 

 

 

Level 3

 

Baa3

 

BBB-

 

 

 

 

 

 

 

Level 4

 

Ba1

 

BB+

 

 

 

 

 

 

 

Level 5

 

<Ba1

 

<BB+

 

 

For purposes of the foregoing, (i) “>” means a rating equal to or more favorable
than; (ii) “<“ means a rating less favorable than; (iii) if neither S&P nor
Moody’s maintains a rating for the Index Debt, Level 5 shall apply; (iv) if the
ratings for the Index Debt fall within different levels that are one level
apart, the more favorable of the two ratings shall apply (for example, if the
Moody’s rating is Baa3 and the S&P rating is BBB, Level 2 shall apply); (v) if
the ratings for the Index Debt fall within different levels that are more than
one level apart, the level that is one level less favorable than the more
favorable of the two ratings shall apply (for example, if the Moody’s rating is
<Baa3 and the S&P rating is BBB+, Level 2 shall apply); (vi) if only one of S&P
or Moody’s provides a rating for the Index Debt, the level corresponding to such
level shall apply; and (vii) if either of S&P or Moody’s shall change its
ratings nomenclature prior to the date all Obligations  have  been  paid  and
the Commitments  canceled,  the Borrower and the Required Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition

 

3

--------------------------------------------------------------------------------


 

to reflect such change, and pending such amendment, if an appropriate Applicable
Rating Level is otherwise not determinable based upon the foregoing grid, the
last Applicable Rating Level in effect at the time of such change shall continue
to apply. A change in the Applicable Rating Level shall be effective as of the
date on which a change in the rating is first announced irrespective of when
notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders.”

 

“Collateral Release Date  has the meaning specified in Section 6.15(e).”

 

“Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodities Futures Trading Commission (or the application or
official interpretation of any thereof).”

 

“Excluded Pari Passu Hedging Obligations means with respect to any Loan Party
individually determined on a Loan Party by Loan Party basis, any Obligations in
respect of any Lender Hedging Agreement if, and solely to the extent that, all
or a portion of the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Obligations in respect of any
Lender Hedging Agreement (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act by virtue of such Loan Party’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guarantee or grant of a security interest becomes
effective with respect to such related Obligations in respect of any Lender
Hedging Agreement.”

 

“Index Debt means Borrower’s long-term, unsecured, senior non-credit enhanced
debt.”

 

“Investment Grade Rating means (i) the rating for the Index Debt by S&P is equal
to or more favorable than BBB- (stable) and (ii) the rating for the Index Debt
by Moody’s is equal to or more favorable than Baa3 (stable).”

 

“OFAC has the meaning specified in Section 5.24.”

 

“Qualified ECP Guarantor means in respect of any Lender Hedging Agreement, each
Loan Party that (a) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Lender Hedging Agreement becomes effective or
(b) otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

“Sixth Amendment means that certain Sixth Amendment to Amended and Restated
Credit Agreement dated as of the Sixth Amendment Effective Date, among the
Borrower, the Guarantors, Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender and the Lenders.”

 

“Sixth Amendment Effective Date means March 20, 2014.”

 

“Sixth Amendment Fee Letter means the letter agreement, dated March 7, 2014,
between the Borrower and Wells Fargo Securities, LLC.”

 

4

--------------------------------------------------------------------------------


 

“Wholly Owned Entities has the meaning specified in Section 5.23.”

 

Paragraph 3.3                Existing Defined Terms.  The following definitions
in Section 1.01 of the Existing Credit Agreement are hereby amended in their
entirety to read as follows:

 

“Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as amended by the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment, Fifth Amendment and Sixth Amendment, as this
Agreement may be further amended, modified, supplemented or restated from time
to time in accordance with the terms hereof.”

 

“Applicable Rate means (a) prior to the Collateral Release Date with respect to
the Revolving Loans, Swingline Loans, Commitment Fees and LC Fees, the following
percentages per annum set forth in the table below, on any date of
determination, that corresponds to the Total Leverage Ratio at such date of
determination, as calculated based on the quarterly Compliance Certificate most
recently delivered pursuant to Section 6.02(a) (calculated on a pro forma basis
giving effect to any Permitted Acquisitions):

 

Pricing
Level

 

Total Leverage Ratio

 

Commitment
Fee Rate

 

LC Fee and LIBO
Rate

 

Alternate Base
Rate
Swingline
Rate

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than or equal to 3.25 to 1.00

 

0.30

%

1.50

%

0.50

%

 

 

 

 

 

 

 

 

 

 

2

 

Less than or equal to 3.75 to 1.00 but greater than 3.25 to 1.00

 

0.30

%

1.75

%

0.75

%

 

 

 

 

 

 

 

 

 

 

3

 

Less than or equal to 4.25 to 1.00 but greater than 3.75 to 1.00

 

0.325

%

2.00

%

1.00

%

 

 

 

 

 

 

 

 

 

 

4

 

Less than or equal to 4.75 to 1.00 but greater than 4.25 to 1.00

 

0.375

%

2.25

%

1.25

%

 

 

 

 

 

 

 

 

 

 

5

 

Greater than 4.75 to 1.00

 

0.375

%

2.50

%

1.50

%

 

(b)                                 Prior to the Collateral Release Date, any
increase or decrease in the Applicable Rate resulting from a change in the Total
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance

 

5

--------------------------------------------------------------------------------


 

Certificate is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

 

(c)                                  Prior to the Collateral Release Date, in
the event that any Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate based upon the
foregoing pricing grid (the “Accurate Applicable Rate”) for any period that such
Compliance Certificate covered, then (a) the Borrower shall immediately deliver
to the Administrative Agent a Compliance Certificate for such period, (b) the
Applicable Rate shall be adjusted such that after giving effect to the corrected
Compliance Certificate the Applicable Rate shall be reset to the Accurate
Applicable Rate based upon the foregoing pricing grid for such period as set
forth in the foregoing pricing grid and (c) if the Accurate Applicable Rate is
higher than the Applicable Rate based upon the foregoing pricing grid, the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest, LC Fees and Commitment Fees owing
as a result of such Accurate Applicable Rate for such period.

 

(d)                                 Applicable Rate means on and after the
Collateral Release Date with respect to the Revolving Loans, Swingline Loans,
Commitment Fees and LC Fees, the following percentages per annum set forth in
the table below, on any date of determination, that corresponds to the
Applicable Rating Level as of the close of business on the immediately preceding
Business Day:

 

Applicable Rating Level

 

Commitment
Fee Rate

 

LC Fee and LIBO Rate

 

Alternate Base
Rate
Swingline Rate

 

 

 

 

 

 

 

 

 

Level 1  

 

0.150

%

1.125

%

0.125

%

 

 

 

 

 

 

 

 

Moody’s: >Baa1

 

 

 

 

 

 

 

S&P : >BBB+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 2

 

0.175

%

1.250

%

0.250

%

 

 

 

 

 

 

 

 

Moody’s: Baa2

 

 

 

 

 

 

 

S&P: BBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 3

 

0.225

%

1.500

%

0.500

%

 

 

 

 

 

 

 

 

Moody’s: Baa3

 

 

 

 

 

 

 

S&P: BBB-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 4

 

0.300

%

1.750

%

0.750

%

 

 

 

 

 

 

 

 

Moody’s: Ba1

 

 

 

 

 

 

 

S&P: BB+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 5

 

0.375

%

2.000

%

1.000

%

 

 

 

 

 

 

 

 

Moody’s: <Ba1

 

 

 

 

 

 

 

S&P: <BB+

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

“Change in Law means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank of International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.”

 

“Commitment means, with respect to each Lender, the total aggregate commitment
of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.15, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) reduced or increased (with such Lender’s consent)
from time to time (i) pursuant to Section 2.09 and (ii) pursuant to assignments
by or to such Lender pursuant to Section 10.07, (c) reduced or terminated
pursuant to Section 10.15, or (d) terminated pursuant to Section 8.02(a).  The
initial amount of each Lender’s Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The aggregate amount of the Commitments as of the
Sixth Amendment Effective Date is $1,300,000,000.”

 

“Excluded Ventures means subsidiaries and joint ventures that are designated as
an Excluded Venture by the Borrower and continue to constitute Excluded Ventures
pursuant to Section 1.08; provided, however, that no Person may be designated an
Excluded Venture (and any previously designated Excluded Venture shall cease to
be an Excluded Venture) in the event that such Person guarantees any
Indebtedness of any Loan Party.   Excluded Ventures shall also include any
Liberty JVs from time to time formed by MWLM&R or MWU at a time when MWLM&R or
MWU, as applicable, constitute an Excluded Venture.”

 

“Lender means each Person that becomes a lender hereunder and their permitted
successors and assigns, including each Person identified as a “New Lender” (as
defined in the Sixth Amendment) entering into this Agreement under and as
provided in the Sixth Amendment. Unless the context otherwise requires, the term
“Lender” includes the Swingline Lender.”

 

“Loan Documents means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment, each Note, the Collateral Documents, the Issuing Documents, the Fee
Letter, the First Amendment Fee Letter, the Second Amendment Fee Letter, the
Third Amendment Fee Letter, the Sixth Amendment Fee Letter, any Loan
Modification Agreement, and each and every other agreement executed in
connection with this Agreement; provided, however, that in no event shall any
Lender Hedging Agreement or

 

7

--------------------------------------------------------------------------------


 

any agreement in respect of Banking Services Obligations constitute a Loan
Document hereunder.”

 

“Maturity Date means March 20, 2019 or such later date to which the Maturity
Date may be extended pursuant to Section 2.17.”

 

“MWU means MarkWest Utica EMG, L.L.C., a joint venture between the MarkWest MWU
Member and The Energy & Minerals Group or one of its Affiliates  engaged in a
Permitted Business.”

 

“MWU JV Transaction means the transaction whereby MWU became a joint venture
between the MarkWest MWU Member and The Energy & Minerals Group or one of its
Affiliates.”

 

“Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and including all LC
Exposure, whether such Obligations are direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. In addition, all references to the “Obligations” in the
Collateral Documents and in Sections 2.14 and 10.09 of this Agreement shall, in
addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement and all Banking Service
Obligations; provided that solely with respect to any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Pari
Passu Hedging Obligations of such Loan Party shall in any event be excluded from
“Obligations” owing by such Loan Party.  It is expressly agreed that Excluded
Pari Passu Hedging Obligations shall not be treated as Obligations for purposes
of the provisions for acceleration in Article VIII and for adjustments and
set-off in Section 10.09.”

 

“Senior Unsecured Notes means collectively (a) the 6.750% Senior Notes due 2020
of the Borrower and MarkWest Energy Finance Corporation, as issuers, in the
original  principal amount of $500,000,000 issued pursuant to an Indenture dated
November 2, 2010 among the Borrower, its Subsidiaries party thereto and Wells
Fargo, as trustee (the “Base Indenture”), as supplemented and amended by the
First Supplemental Indenture dated November 2, 2010, among the Borrower, its
Subsidiaries party thereto and Wells Fargo, as trustee, (b) the 6.50% Senior
Notes due 2021 of the Borrower and MarkWest Energy Finance Corporation, as
issuers, in the original principal amount of $500,000,000 issued pursuant to the
Base Indenture, as supplemented and amended by the Second Supplemental Indenture
dated February 24, 2011, among the Borrower, its Subsidiaries party thereto and
Wells Fargo, as trustee, (c) the 6.25% Senior Notes due 2022 of the Borrower and
MarkWest Energy Finance Corporation, as issuers, in the original principal
amount of $700,000,000 issued pursuant to the Base Indenture, as supplemented
and amended by the Third Supplemental Indenture dated October 25, 2011, among
the Borrower, its Subsidiaries party thereto and Wells Fargo, as trustee,
(d) the 5.50% Senior Notes due 2023 of the Borrower and MarkWest Energy Finance
Corporation, as issuers, in the original principal amount of $750,000,000 issued
pursuant to the Base Indenture, as supplemented and amended by the Eighth
Supplemental Indenture dated August 10, 2012, among the Borrower, its
Subsidiaries party thereto and Wells Fargo, as trustee,  (e) the 4.50% Senior
Notes due 2023 of the Borrower and MarkWest Energy Finance

 

8

--------------------------------------------------------------------------------


 

Corporation, as issuers, in the original principal amount of $1,000,000,000
issued pursuant to the Base Indenture, as supplemented and amended by the Tenth
Supplemental Indenture dated January 10, 2013, among the Borrower, its
Subsidiaries party thereto and Wells Fargo, as trustee, and (f) such other
senior unsecured notes as may be issued by Borrower as permitted by
Section 7.04(h), in each case as amended or supplemented from time to time.”

 

“Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement and (c) any other
derivative agreement or other similar agreement or arrangement, in each case,
including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.”

 

Paragraph 3.4                Excluded Ventures.  The first sentence of
Section 1.08(b) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

 

“Borrower shall be permitted to designate any joint venture and any Subsidiary
acquired or formed after the Closing Date as an Excluded Venture.”

 

Paragraph 3.5                Excluded Ventures.  Section 1.08(b)(ii) of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

 

“(ii)                            intentionally deleted;”

 

Paragraph 3.6                Loans.  The first sentence of Section 2.01(a) of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

“Subject to the terms and conditions of this Agreement, from time to time during
the Revolving Period, each Lender severally agrees to make Revolving Loans in
Dollars to the Borrower in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures of all Lenders exceeding the total
Commitments.”

 

9

--------------------------------------------------------------------------------


 

Paragraph 3.7                Commitment Fees and LC Fees.  Section 2.04 of the
Existing Credit Agreement is hereby amended to add a new subsection (i) thereto
to read in its entirety as follows:

 

“(i)                               The Borrower shall pay to Wells Fargo
Securities, LLC for its own account fees in the amounts and at the times
specified in the Sixth Amendment Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.”

 

Paragraph 3.8                Commitment Increases.  The figure “$250,000,000 in
Section 2.09(a) of the Existing Credit Agreement is hereby amended to
“$500,000,000”, the words “or after the Collateral Release Date will be
unsecured” are hereby added after the word “Obligations” in Section 2.09(a)(vi),
and the figure “$1,450,000,000” in Section 2.09(a)(viii) of the Existing Credit
Agreement is hereby amended to “$1,800,000,000”.

 

Paragraph 3.9                Pari Passu Lien Securing Lender Hedging Agreements
and Banking Service Obligations.  The first sentence of Section 2.14 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

 

“Prior to the Collateral Release Date, all Obligations arising under the Loan
Documents, including, without limitation, Obligations under this Agreement,
Banking Service Obligations and Obligations under any Lender Hedging Agreement,
shall be secured pari passu by the Collateral.”

 

Paragraph 3.10         Ownership of Property; Liens.  Section 5.09 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

 

“5.09  Ownership of Property; Liens.  Each Loan Party has good and defensible
title to, or valid leasehold interests in, all its material real and personal
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect, and the property of each Loan Party is subject to no
Liens, other than Permitted Liens.”

 

Paragraph 3.11         Subsidiaries and Other Investments.  Section 5.14 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

 

“5.14 Subsidiaries and Other Investments.  As of the Sixth Amendment Effective
Date (a) the Borrower has no Subsidiaries or Excluded Ventures other than those
specifically disclosed in Schedule 5.14 attached to the Sixth Amendment, all of
the outstanding equity interests in such Subsidiaries and Excluded Ventures that
are directly or indirectly owned by the Borrower have been validly issued, are
fully paid and non-assessable (such representations and warranties regarding
full payment and non-assessability being made only with respect to each
Subsidiary that is organized as a corporation), and (b) the Borrower has no
material equity investment in any other corporation or other entity other than
those specifically disclosed in Schedule 5.14.”

 

Paragraph 3.12 Collateral.  Section 5.21 of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:

 

10

--------------------------------------------------------------------------------


 

“5.21 Intentionally Deleted.”

 

Paragraph 3.13         Representations Regarding MWLM&R and MWU.  Section 5.22
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

“5.22 Representations Regarding MWLM&R and MWU.

 

(a)                                 As of the Sixth Amendment Effective Date,
Borrower, through the MarkWest MWLM&R Member, indirectly owns a 100% membership
interest in MWLM&R, and the entire 100% membership interest in MWLM&R has been
pledged to the Administrative Agent to secure the Obligations.  As of the Sixth
Amendment Effective Date, Borrower, through the MarkWest MWU Member, indirectly
owns a 60% membership interest in MWU and the 60% membership interest in MWU has
been pledged to the Administrative Agent to secure the Obligations.

 

(b)                                 As of the Sixth Amendment Effective Date,
MWLM&R has no Subsidiaries other than those specifically disclosed in Schedule
5.14.”

 

Paragraph 3.14         Foreign Corrupt Practices.  A new Section 5.23 to the
Existing Credit Agreement is hereby added to read in its entirety as follows:

 

“5.23                  Foreign Corrupt Practices.  None of the Borrower nor any
of the Wholly-Owned Subsidiaries of the Borrower that are Loan Parties hereunder
(collectively with the Borrower, the “Wholly Owned Entities”), nor any director
or officer of the Wholly Owned Entities, nor to the knowledge of Borrower, any
agent or employee of any of the Wholly Owned Entities, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) materially violated or is in material
violation of any provision of the Foreign Corrupt Practices Act of 1977 or (iv)
made, offered, authorized or approved any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.  Each of the Wholly Owned Entities
has instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws as are applicable to the Wholly Owned
Entities.”

 

Paragraph 3.15  OFAC.  A new Section 5.24 to the Existing Credit Agreement is
hereby added to read in its entirety as follows:

 

“5.24                  OFAC.  None of the Wholly Owned Entities nor, to the
knowledge of the Borrower, any director, officer, agent or employee of the
Wholly Owned Entities,  is currently the subject of material sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”). To Borrower’s knowledge, the Wholly Owned Entities will
not, directly or indirectly, use the proceeds of the Revolving Loans or Letters
of Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose by
the Wholly Owned Entities of funding any activities of any person or entity that
is currently subject to sanctions administered by OFAC.”

 

Paragraph 3.16         Certificates; Other Information.  Section 6.02 of the
Existing Credit Agreement is hereby amended (i) by adding the word “and” after
the semicolon at the end of Section 6.02(d), (ii) deleting the semicolon and the
word “and” at the end of Section 6.02(e) and substituting therefor a period and
deleting in its entirety Section 6.02(f).

 

11

--------------------------------------------------------------------------------


 

Paragraph 3.17 Notices.  Section 6.03(c) of the Existing Credit Agreement is
hereby amended by deleting the figure “$10,000,000” and substituting therefor
the figure “$15,000,000”.

 

Paragraph 3.18  Maintenance of Insurance.  The parenthetical in clause (i) of
Section 6.07(a) is hereby amended by deleting the parenthetical clause set forth
therein and replacing it with the following:

 

“(except that Borrower, after the Collateral Release Date, shall not be required
to have the Administrative Agent listed as sole loss payee on property insurance
and except that the MWLM&R and MWU insurance policies shall not be required to
list the Administrative Agent as a loss payee or additional insured)”

 

Paragraph 3.19 Guaranties.  Section 6.14(a) of the Existing Credit Agreement is
hereby amended by inserting the words “if the Collateral Release Date has not
occurred” before the words “Collateral Documents” in clause (ii) of Section
6.14(a).

 

Paragraph 3.20 Guaranties.  Section 6.14(b) of the Existing Credit Agreement is
hereby amended by inserting the words “if the Collateral Release Date has not
occurred,” before the words “the Borrower shall cause 65%”.

 

Paragraph 3.21 Further Assurances; Collateral.  Section 6.15(a) of the Existing
Credit Agreement is hereby amended by deleting the word “Take” at the beginning
of Section 6.15(a) and inserting the words “If the Collateral Release Date has
not occurred, take” therefor.

 

Paragraph 3.22 Further Assurances; Collateral.  The first sentence of Section
6.15(b) of the Existing Credit Agreement is hereby amended by inserting the
words “if the Collateral Release Date has not occurred,” before the words “the
Borrower shall cause”.

 

Paragraph 3.23  Further Assurances; Collateral.  The second sentence of Section
6.15(b) of the Existing Credit Agreement is hereby amended by inserting the
words “if the Collateral Release Date has not occurred,” before the words
“Borrower shall cause”.

 

Paragraph 3.24 Further Assurances; Collateral.  The second sentence of Section
6.15(c) of the Existing Credit Agreement is hereby amended by inserting the
words “prior to the Collateral Release Date,” before the words “the Borrower
shall have failed”.

 

Paragraph 3.25 Further Assurances; Collateral.  Section 6.15(d) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

 

“(d)                           Notwithstanding anything to the contrary in this
Agreement or in the Mortgages, in connection with the acquisition by any Loan
Party of additional interests in real property in the ordinary course of
business that are associated with pipelines that are subject to Mortgages,
including, without limitation, rights of way, the Loan Parties shall, within 90
days (or such later time as may be permitted by the Administrative Agent in its
sole discretion) of any request from the Administrative Agent, enter into new
Mortgages or amend or supplement existing Mortgages, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, to include
any such additional real property interests in the Collateral and deliver such
other applicable documentation with respect thereto contemplated by Section
6.15(b) as the Administrative Agent may reasonably request and neither the
Borrower nor the Loan Parties shall be required to comply with any notification
obligations with respect thereto.”

 

12

--------------------------------------------------------------------------------


 

Paragraph 3.26  Further Assurances; Collateral.  A new Section 6.15(e) to the
Existing Credit Agreement is hereby added to read in its entirety as follows:

 

“(e)                            At any time that Borrower has an Investment
Grade Rating and no Default or Event of Default has occurred and is continuing
and the Total Leverage Ratio as at the end of the most recently ended fiscal
quarter was not greater than 5.00 to 1.00, the Borrower may, by written notice
to the Administrative Agent, elect for the Liens under the Collateral Documents
securing the Obligations to be released (the date of such notice, the
“Collateral Release Date”), whereupon (i) Sections 6.15(a) through (d) shall
have no further force or effect and (ii) the Administrative Agent shall take
such actions as may be reasonably requested by Borrower to promptly release all
of the Collateral from the Liens of the Collateral Documents.”

 

Paragraph 3.27  Liens.  Section 7.01(t) of the Existing Credit Agreement is
hereby amended by deleting the figure “$5,000,000” and substituting therefor the
figure “$20,000,000”.

 

Paragraph 3.28  Liens.  Section 7.01(v) of the Existing Credit Agreement is
hereby amended by deleting the figure “$1,000,000” and substituting therefor the
figure “$10,000,000”.

 

Paragraph 3.29  Liens.  Section 7.01(w) of the Existing Credit Agreement is
hereby amended by deleting the figure “$1,000,000” and substituting therefor the
figure “$10,000,000”.

 

Paragraph 3.30  Investments.  Section 7.02(h) of the Existing Credit Agreement
is hereby amended by deleting the figure “$300,000,000” and substituting
therefor the figure “$500,000,000”.

 

Paragraph 3.31  Investments.  Section 7.02(i) of the Existing Credit Agreement
is hereby amended to read in its entirety as follows:

 

“other Investments (in addition to any Investments described in Sections
7.04(a), (g) and (h)) in Excluded Ventures of up to $50,000,000; provided that
at the time such Investment is made no Default exists or would result therefrom;
provided further, after giving pro forma effect to such Investment, the Borrower
and its Subsidiaries have no less than $100,000,000 in Cash Equivalents and
Borrowing availability under this Agreement;”

 

Paragraph 3.32  Indebtedness.  Section 7.04(c) of the Existing Credit Agreement
is hereby amended to read in its entirety as follows:

 

“Indebtedness existing on the Effective Date and listed on Schedule 7.04 to this
Agreement and the Senior Unsecured Notes existing on the Sixth Amendment
Effective Date and any refinancing thereof;”

 

Paragraph 3.33  Indebtedness.  Section 7.04(h)(ii) of the Existing Credit
Agreement is hereby amended by deleting the parenthetical therein.

 

Paragraph 3.34  Indebtedness.  Section 7.04(h)(iii) of the Existing Credit
Agreement is hereby amended by deleting the date “December 31, 2016” and
substituting therefor the words “the first day of the third month following the
Maturity Date”.

 

13

--------------------------------------------------------------------------------


 

Paragraph 3.35  Nature of Business; Capital Expenditures; Risk Management. 
Section 7.10 of the Existing Credit Agreement is hereby amended by deleting the
semicolon and the words “Risk Management” from the caption thereof and
eliminating the last sentence thereof.

 

Paragraph 3.36 Financial Covenants.  Section 7.15(a) of the Existing Credit
Agreement is hereby amended to read in its entirety as follows:

 

“(a)                     Interest Coverage Ratio.  Permit the Interest Coverage
Ratio at any fiscal quarter-end to be less than 2.50 to 1.0; provided, that this
Section 7.15(a) shall not apply on and after the Collateral Release Date.”

 

Paragraph 3.37 Financial Covenants.  Section 7.15(b) of the Existing Credit
Agreement is hereby amended to read in its entirety as follows:

 

“(b)                           Total Leverage Ratio.  Permit the Total Leverage
Ratio at any fiscal quarter-end through and including the fiscal quarter ending
December 31, 2014, to be greater than 5.50 to 1.0 and thereafter at any fiscal
quarter-end prior to the Collateral Release Date to be greater than 5.25 to 1.0;
provided, the Total Leverage Ratio at any fiscal quarter-end on or after the
Collateral Release Date shall not be greater than 5.00 to 1.00.”

 

Paragraph 3.38 Financial Covenants.  Section 7.15(c) of the Existing Credit
Agreement is hereby amended to read in its entirety as follows:

 

“(c)                            Senior Leverage Ratio.  Permit the Senior
Leverage Ratio at any fiscal quarter-end to be greater than 3.25 to 1.0;
provided, that this Section 7.15(c) shall not apply on and after the Collateral
Release Date.”

 

Paragraph 3.39  Events of Default.  Section 8.01(e) of the Existing Credit
Agreement is hereby amended by deleting the figure “$30,000,000” wherever it
appears and substituting therefor the figure “$50,000,000”.

 

Paragraph 3.40  Events of Default.  Section 8.01(h) of the Existing Credit
Agreement is hereby amended by deleting the figure “$30,000,000” and
substituting therefor the figure “$50,000,000”.

 

Paragraph 3.41  Events of Default.  Section 8.01(m) of the Existing Credit
Agreement is hereby amended by adding the following proviso at the end thereof
following the words “Collateral Document”:

 

“; provided that this Section 8.01(m) shall not have any force or effect after
the Collateral Release Date.”

 

Paragraph 3.42  Application of Funds.  Section 8.03 of the Existing Credit
Agreement is hereby amended by adding immediately before the last paragraph in
Section 8.03 the following two paragraphs to read in their entirety as follows:

 

“Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Pari Passu Hedging Obligations
(it being understood, that in the event that any amount is applied to
Obligations other than Excluded Pari Passu Hedging Obligations as a result of
this Section 8.03, the Administrative Agent may make such adjustments as it
determines are appropriate to

 

14

--------------------------------------------------------------------------------


 

distributions pursuant to clauses second and third above from amounts received
from “eligible contract participants” under the Commodity Exchange Act to
ensure, as nearly as possible, that the proportional aggregate recoveries with
respect to Obligations described in clauses second and third above by the
holders of any Excluded Pari Passu Hedging Obligations are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
clauses second and third above).

 

Administrative Agent shall have no responsibility to determine the existence or
amount of Excluded Pari Passu Hedging Obligations and may reserve from the
application of amounts under this Section 8.03 amounts distributable in respect
of Excluded Pari Passu Hedging Obligations until it has received evidence
satisfactory to it of the existence and amount of such Excluded Pari Passu
Hedging Obligations.”

 

Paragraph 3.43  Default; Collateral.  The penultimate sentence in Section
9.03(f) of the Existing Credit Agreement is hereby amended in its entirety to
read as follows:

 

“In addition, the Lenders irrevocably authorize the Administrative Agent to
release Liens upon Collateral as contemplated in Section 6.15(e) and in Sections
10.01(c) and (d), or if approved, authorized, or ratified in writing by the
requisite Lenders.”

 

Paragraph 3.44  Amendments, Releases of Collateral, Etc..  Clause (iv) of the
penultimate sentence in Section 10.01(a) of the Existing Credit Agreement is
hereby amended to read in its entirety as follows:

 

“(iv) the Fee Letter, the First Amendment Fee Letter and the Sixth Amendment Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.”

 

Paragraph 3.45  Successors and Assigns.  Section 10.07(d) of the Existing Credit
Agreement is hereby amended by adding the words “Swingline Lender and Issuing
Bank” after the words “without the consent or notice of the Borrower or the
Administrative Agent,”.

 

Paragraph 3.46  GOVERNING LAW.  Section 10.16(b) of the Existing Credit
Agreement is hereby amended by adding a comma and the words “, County of New
York” after the words “courts of the State of New York”.

 

Paragraph 3.47  Commodity Exchange Act Keepwell Provisions.  Section 10.25
ENTIRE AGREEMENT is hereby redesignated as Section 10.26 of the Existing Credit
Agreement and a new Section 10.25 is hereby added to the Existing Credit
Agreement to read in its entirety as follows:

 

“10.25  Commodity Exchange Act Keepwell Provisions.  The Borrower, to the extent
that it is a Qualified ECP Guarantor, hereby guarantees the payment and
performance of all Obligations in respect of any Lender Hedging Agreement of
each Loan Party (other than itself) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Loan Party (other than itself) in order for such Loan
Party to honor its obligations under the Guaranty with respect to Lender Hedging
Agreements (provided, however, that the Borrower, to the extent it is a
Qualified ECP Guarantor, shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred (a) without rendering its
obligations under this Section, or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under Laws relating
to

 

15

--------------------------------------------------------------------------------


 

fraudulent conveyance or fraudulent transfer, and not for any greater amount and
(b) without rendering such Loan Party liable for amounts to creditors, other
than the Secured Parties, that such Loan Party would not otherwise have made
available to such creditors if this Section was not in effect). The obligations
of the Borrower, to the extent it is a Qualified ECP Guarantor, under this
Section shall remain in full force and effect until all Obligations are paid in
full to the Lenders, the Administrative Agent and all other Secured Parties, and
all of the Lenders’ Commitments are terminated.  The Borrower intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Paragraph 3.48                     Amended Annex 1.  Annex 1 “Commitments” to
the Existing Credit Agreement is hereby amended in its entirety by Annex 1 
attached to this Amendment.  Any reference in the Existing Credit Agreement to
such Annex shall be deemed to refer to such Annex as amended by amended Annex 1.

 

Paragraph 3.49                     Amended Schedule 5.14.  Schedule 5.14
“Subsidiaries and Other Equity Investments” to the Existing Credit Agreement is
hereby amended in its entirety by Amended Schedule 5.14  attached to this
Amendment.  Any reference in the Existing Credit Agreement to such Schedule
shall be deemed to refer to such Schedule as amended by Amended Schedule 5.14.

 

Paragraph 3.50                     Exhibit C.  Exhibit C “Compliance
Certificate” to the Existing Credit Agreement is hereby amended in its entirety
by Exhibit C attached to this Amendment.  Any reference in the Existing Credit
Agreement to such Exhibit C shall be deemed to refer to such Exhibit C as
amended by amended Exhibit C.

 

ARTICLE IV.

 

AGREEMENTS

 

Paragraph 4.1                            Commitments.  Each Existing Lender and
each New Lender hereby acknowledges and confirms that, as of the date hereof and
after giving effect to this Amendment its respective Commitment is as set forth
next to its name on Annex 1 attached hereto.

 

ARTICLE V.

 

CONDITIONS OF EFFECTIVENESS

 

Paragraph 5.1  Sixth Amendment Effective Date.  This Amendment shall become
effective as of the date first above written when and only when: (a)         
Administrative Agent shall have received all of the following, at Administrative
Agent’s office, duly executed and delivered and in form, substance and date
reasonably satisfactory to Administrative Agent:

 

(i)                                     this Amendment, executed by the
Borrower, the Guarantors, each of the Existing Lenders, New Lenders, the
Administrative Agent, Issuing Bank, and Swingline Lender;

 

(ii)                                  the Consent and Agreement attached to this
Amendment executed by the Guarantors;

 

(iii)                               a Note for each New Lender requesting such a
Note executed by the Borrower in favor of each such New Lender, each Note dated
as of the Sixth Amendment Effective Date;

 

16

--------------------------------------------------------------------------------


 

(iv)                              from the Borrower and the Guarantors, such
certificates of secretary, assistant secretary, manager, or general partner, as
applicable, as the Administrative Agent may reasonably require, certifying (i)
resolutions of its board of directors, managers or members (or their equivalent)
authorizing the execution and performance of this Amendment which such Person is
executing in connection herewith, (ii) the incumbency and signature of the
officer executing this Amendment, and (iii) there has been no change in such
Person’s Organization Documents from the copies of such Person’s Organization
Documents most recently delivered to the Administrative Agent and Lenders or
attaching any amendments or restatements thereof;

 

(v)                                 a certificate from Borrower (i) representing
and warranting that, on and as of the Sixth Amendment Effective Date, before and
after giving effect to the increase in Commitments resulting hereunder (A) no
Default or Event of Default exists or would exist immediately after giving
effect to the increase in the Commitments, (B) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Sixth Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 5.06 shall be
deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, and (C) all financial
covenants in Section 7.15 would be satisfied on a pro forma basis as of the most
recent testing date and on the Sixth Amendment Effective Date after giving
effect to actual Credit Exposure on the Sixth Amendment Effective Date, if any,
(ii) ratifying and confirming each of the Loan Documents, (iii) agreeing that
all Loan Documents shall apply to the Obligations as they are or may be
increased by this Amendment and (iv) agreeing that its obligations and covenants
under each Loan Document are otherwise unimpaired by this Amendment and shall
remain in full force and effect; and

 

(vi)                              an opinion from Hogan Lovells US LLP, counsel
to each Loan Party and the General Partner, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(b)                                 Borrower shall have paid:

 

(i)                                     all recording, handling, amendment and
other fees required to be paid to Administrative Agent pursuant to any Loan
Documents for which Borrower has received an invoice at least one (1) Business
Day prior to the Sixth Amendment Effective Date;

 

(ii)                                  the arrangement fee to be paid to the
Arranger pursuant to the Sixth Amendment Fee Letter, which arrangement fee once
paid will be fully earned and nonrefundable;

 

(iii)                               the upfront fee to be paid to the
Administrative Agent pursuant to the Sixth Amendment Fee Letter for the account
of each Lender increasing its Commitment, which upfront fee will be paid to each
Lender increasing its Commitment that sends its signed signature page to this
Amendment to the Administrative Agent’s counsel by noon, New York time on March
19, 2014, which fee once paid will be fully earned and nonrefundable; and

 

(iv)                              the extension fee to be paid to the
Administrative Agent pursuant to the Sixth Amendment Fee Letter for the account
of each Lender signing this Amendment, which extension fee will be paid to each
Lender that sends its signed signature page to this Amendment to the
Administrative Agent’s counsel by noon, New York time on March 19, 2014
(irrespective of

 

17

--------------------------------------------------------------------------------


 

whether such Lender increases its Commitment), which fee once paid will be fully
earned and nonrefundable.

 

Borrower shall have paid, in connection with such Loan Documents, all other fees
and reimbursements required to be paid to Administrative Agent pursuant to any
Loan Documents for which Borrower has received an invoice at least one (1)
Business Day prior to the Sixth Amendment Effective Date, or otherwise due
Administrative Agent and including invoiced fees and disbursements of
Administrative Agent’s attorneys.

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

 

Paragraph 6.1                Representations and Warranties.  In order to induce
the Required Lenders to enter into this Amendment, Borrower and each Guarantor
represent and warrant to each Lender that:

 

(a)                                 The representations and warranties contained
in Article V of the Existing Credit Agreement are true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) at
and as of the time of the effectiveness hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) as of such earlier date.

 

(b)                                 Borrower and Guarantors are duly authorized
to execute and deliver this Amendment and the other Amendment Documents to which
they are a party and Borrower is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Existing Credit
Agreement. Borrower and Guarantors have duly taken all limited partnership,
limited liability company or corporate action, as applicable, necessary to
authorize the execution and delivery of this Amendment and the other Amendment
Documents to which they are a party and, in the case of Borrower, to authorize
the performance of the obligations of Borrower hereunder and thereunder.

 

(c)                                  When duly executed and delivered, each of
this Amendment, each Note issued to a New Lender and the Existing Credit
Agreement will be a legal, valid and binding obligation of Borrower, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and by equitable principles of general application.

 

(d)                                 No Default or Event of Default exists or
will exist prior to and immediately after giving effect to this Amendment.

 

ARTICLE VII.

 

MISCELLANEOUS

 

Paragraph 7.1                Ratification of Agreements.  The Existing Credit
Agreement as hereby amended is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects.  The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Existing Credit
Agreement in any Loan Document shall be deemed to be a reference to the Existing
Credit Agreement as hereby amended.  The execution, delivery and effectiveness
of this Amendment and the other Amendment Documents shall not,

 

18

--------------------------------------------------------------------------------


 

except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lenders under the Existing Credit Agreement, the
Notes, or any other Loan Document nor constitute a waiver of any provision of
the Existing Credit Agreement, the Notes or any other Loan Document.  Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

 

Paragraph 7.2                            Survival of Agreements. All
representations, warranties, covenants and agreements of Borrower and the
Subsidiary Guarantors herein shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of the Loans, and shall further survive until Payment in Full of the
Obligations.

 

Paragraph 7.3                Loan Documents.  This Amendment, and each of the
other Amendment Documents, is a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

Paragraph 7.4                Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the State of New York and any
applicable laws of the United States of America in all respects, including
construction, validity and performance.

 

Paragraph 7.5                Miscellaneous. This Amendment is a “Loan Document”
referred to in the Credit Agreement.  The provisions relating to Loan Documents
in Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (b) headings and captions may not be construed in interpreting
provisions and (c) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it nevertheless remain enforceable.

 

Paragraph 7.6                Release.  As additional consideration for the
execution, delivery and performance of this Amendment by the parties hereto and
to induce the Administrative Agent, Issuing Bank, Swingline Lender and the
Lenders to enter into this Amendment, the Borrower warrants and represents to
the Administrative Agent, Issuing Bank, Swingline Lender and the Lenders that to
its knowledge no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
the Administrative Agent, Issuing Bank, Swingline Lender or any Lender or any
defense to (i) the payment of the Obligations under the Notes and/or the Loan
Documents, or (ii) the performance of any of its obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, Borrower unconditionally and irrevocably
hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative Agent,
Issuing Bank, Swingline Lender and the Lenders, as well as their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or character, past or present, which Borrower may
have against any of them or their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives arising out of
or with respect to (a) any right or power to bring any claim for usury or to
pursue any cause of action based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the date hereof,
including any loss, cost or damage, of any kind or character, arising out of or
in any way connected with or in any way resulting from the acts, actions or
omissions of any of them, and their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, including any
breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, breach of funding commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, intentional
or negligent

 

19

--------------------------------------------------------------------------------


 

infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.

 

Paragraph 7.7     Counterparts; Fax.  This Amendment may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[The remainder of this page has been intentionally left blank.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:

MarkWest Energy GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial

 

 

Officer

 

SIGNATURE PAGE 1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Jacob L. Osterman

 

 

Name: Jacob L. Osterman

 

 

Title: Vice President

 

 

 

 

 

EXISTING LENDERS:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender, Issuing Bank and Swingline Lender

 

 

 

 

 

By:

/s/ Jacob L. Osterman

 

 

Name: Jacob L. Osterman

 

 

Title: Vice President

 

 

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title: Authorized Signatory

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Dorothy Marchand

 

Name: Dorothy Marchand

 

Title: Executive Vice President

 

SIGNATURE PAGE 2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name: Stephanie Balette

 

Title: Authorized Officer

 

 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Kelly Chin

 

Name: Kelly Chin

 

Title: Authorized Signatory

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Justin M. Alexander

 

Name: Justin M. Alexander

 

Title: Senior Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name: Adam H. Fey

 

Title: Director

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Noam Azachi

 

Name: Noam Azachi

 

Title: Vice President

 

SIGNATURE PAGE 3

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Yarin Pirio

 

Name: Yarin Pirio

 

Title: Managing Director

 

 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name: Jennifer Anderson

 

Title: Associate Director

 

 

 

By:

/s/ Lana Gifas

 

Name: Lana Gifas

 

Title: Director

 

 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Nancy M Mak

 

Name: Nancy M Mak

 

Title: Senior Vice President

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Ekaterina Evseev

 

Name: Ekaterina Evseev

 

Title: Assistant Vice President

 

 

 

NATIXIS, NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Jarrett Price

 

Name: Jarrett Price

 

Title: Vice President

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

Name: Louis P. Laville, III

 

Title: Managing Director

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ James D. Weinstein

 

Name: James D. Weinstein

 

Title: Managing Director

 

SIGNATURE PAGE 4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name: Michael Spaight

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Ryan Long

 

Name: Ryan Long

 

Title: Authorized Signatory

 

 

 

GOLDMAN SACHS BANK USA

 

as a Lender

 

 

 

By:

/s/ Nicole Ferry Lacchia

 

Name: Nicole Ferry Lacchia

 

Title: Authorized Signatory

 

 

 

CITIBANK, N. A.

 

as a Lender

 

 

 

By:

/s/ Eamon Baqui

 

Name: Eamon Baqui

 

Title: Director

 

SIGNATURE PAGE 5

--------------------------------------------------------------------------------


 

NEW LENDER:

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Brett R. Schweikle

 

Name: Brett R. Schweikle

 

Title: Senior Vice President

 

SIGNATURE PAGE 6

--------------------------------------------------------------------------------


 

Sixth Amendment

 

CONSENT AND AGREEMENT

 

Each of the undersigned (in their individual capacity, each a “Guarantor”), as
of the Sixth Amendment Effective Date hereby (i) consents to the provisions of
this Amendment and the transactions contemplated herein, (ii) ratifies and
confirms the Amended and Restated Guaranty dated as of July 1, 2010 made by it
for the benefit of Administrative Agent and Lenders executed pursuant to the
Existing Credit Agreement and the other Loan Documents, (iii) agrees that all of
its respective obligations and covenants thereunder shall remain unimpaired by
the execution and delivery of this Amendment and the other documents and
instruments executed in connection herewith, and (iv) agrees that the Amended
and Restated Guaranty and such other Loan Documents shall remain in full force
and effect.

 

 

MARKWEST ENERGY FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MARKWEST ENERGY OPERATING COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY GP, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

MASON PIPELINE LIMITED LIABILITY COMPANY

 

 

 

 

By:

MarkWest Hydrocarbon, Inc.,

 

 

its sole Member

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

WEST SHORE PROCESSING COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

MARKWEST MICHIGAN PIPELINE COMPANY, L.L.C.

 

MARKWEST OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

MARKWEST GAS SERVICES, L.L.C.

 

MARKWEST POWER TEX, L.L.C.

 

MARKWEST PINNACLE, L.L.C.

 

MARKWEST PNG UTILITY, L.L.C.

 

MARKWEST TEXAS PNG UTILITY, L.L.C.

 

MARKWEST BLACKHAWK, L.L.C.

 

MARKWEST NEW MEXICO, L.L.C.

 

MARKWEST ENERGY EAST TEXAS

 

GAS COMPANY, L.L.C.

 

MARKWEST ENERGY SOUTH TEXAS

 

GAS COMPANY, L.L.C.

 

MARKWEST PIPELINE COMPANY, L.L.C.

 

MARKWEST JAVELINA COMPANY, L.L.C.

 

MARKWEST JAVELINA PIPELINE COMPANY, L.L.C.

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.

 

MARKWEST GAS MARKETING, L.L.C.

 

MARKWEST MARKETING, L.L.C.

 

MARKWEST MOUNTAINEER PIPELINE COMPANY, L.L.C.

 

MARKWEST UTICA OPERATING COMPANY, L.L.C.

 

MARKWEST TEXAS LPG PIPELINE, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

 

MATREX L.L.C.

 

 

 

By:

West Shore Processing Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

 

MARKWEST MCALESTER, L.L.C.

 

MARKWEST BUFFALO CREEK GAS COMPANY, L.L.C.

 

 

 

By:

MarkWest Oklahoma Gas Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

 

 

MARKWEST RANGER PIPELINE COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Appalachia, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

ANNEX I

 

Commitments

 

Commitments

 

Lender

 

Revolving Commitments

 

Wells Fargo Bank, National Association

 

$

100,000,000.00

 

Royal Bank of Canada

 

$

100,000,000.00

 

Bank of America, N.A.

 

$

82,000,000.00

 

Barclays Bank PLC

 

$

82,000,000.00

 

BBVA Compass Bank

 

$

82,000,000.00

 

CitiBank, N.A.

 

$

82,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

82,000,000.00

 

UBS AG, Stamford Branch

 

$

82,000,000.00

 

U.S. Bank National Association

 

$

82,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

82,000,000.00

 

SunTrust Bank

 

$

82,000,000.00

 

Goldman Sachs Bank USA

 

$

82,000,000.00

 

Comerica Bank

 

$

53,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

53,000,000.00

 

Natixis, New York Branch

 

$

53,000,000.00

 

Capital One, N.A.

 

$

53,000,000.00

 

PNC Bank, National Association

 

$

53,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

15,000,000.00

 

TOTAL:

 

$

1,300,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

 

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

 

(a)                                 Subsidiaries as of the Sixth Amendment
Effective Date:

 

Name

 

Jurisdiction of Organization

 

Ownership as of
Effective Date

 

 

 

 

 

MarkWest Energy Operating Company, L.L.C.

 

Delaware

 

100% owned by the Borrower

 

 

 

 

 

MarkWest Hydrocarbon, Inc.

 

Delaware

 

100% owned by the Borrower

 

 

 

 

 

MarkWest Energy Finance Corporation

 

Delaware

 

100% owned by the Borrower

 

 

 

 

 

MarkWest Energy GP, L.L.C.

 

Delaware

 

99% owned by Hydrocarbon

 

 

 

 

1% owned by Borrower

 

 

 

 

 

MarkWest Energy Appalachia, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

Matrex, L.L.C.

 

Michigan

 

100% owned by West Shore Processing Company, L.L.C.

 

 

 

 

 

West Shore Processing Company, L.L.C.

 

Michigan

 

100% owned by Opco

 

 

 

 

 

MarkWest Michigan Pipeline Company, L.L.C.

 

Michigan

 

100% owned by Opco

 

 

 

 

 

MarkWest Oklahoma

 

Oklahoma

 

100% owned by Opco

 

 

 

 

 

Gas Company, L.L.C.

 

 

 

 

 

 

 

 

 

MarkWest Power Tex, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest Pinnacle, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest PNG Utility, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest Texas PNG Utility, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest Blackhawk, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest New Mexico, L.L.C.

 

Texas

 

100% owned by Opco

 

1

--------------------------------------------------------------------------------


 

MarkWest Pipeline Company, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest Energy East Texas Gas Company, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

MarkWest Javelina Company, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest Javelina Pipeline Company, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest Gas Services, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

Mason Pipeline Limited Liability Company

 

Michigan

 

100% owned by Hydrocarbon

 

 

 

 

 

MarkWest Liberty Gas Gathering, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

MarkWest Marketing, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

MarkWest Gas Marketing, L.L.C.

 

Texas

 

100% owned by Opco

 

 

 

 

 

MarkWest McAlester, L.L.C.

 

Oklahoma

 

100% owned by MarkWest Oklahoma Gas Company

 

 

 

 

 

MarkWest Ranger Pipeline Company, L.L.C.

 

Delaware

 

100% owned by MarkWest Energy Appalachia, L.L.C.

 

 

 

 

 

MarkWest Mountaineer Pipeline Company, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

MarkWest Utica Operating Company, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

MarkWest Buffalo Creek Gas Company, L.L.C.

 

Oklahoma

 

100% owned by MarkWest Oklahoma Gas Company, L.L.C.

 

 

 

 

 

MarkWest Energy South Texas Gas Company, L.L.C.

 

Delaware

 

100% owned by Opco

 

 

 

 

 

MarkWest Texas LPG Pipeline, L.L.C.

 

Texas

 

100% owned by Opco

 

(b)                                 Excluded Ventures as of the Sixth Amendment
Effective Date:

 

MarkWest Liberty Midstream & Resources, L.L.C.

 

Delaware

 

100% owned by MarkWest Liberty Gas Gathering, L.L.C.

 

 

 

 

 

MarkWest Liberty Ethane Pipeline, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

2

--------------------------------------------------------------------------------


 

Mule Tracts, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

 

 

 

 

Mule Sidetracks, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

 

 

 

 

MarkWest Bluestone Ethane Pipeline, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

 

 

 

 

MarkWest Liberty Bluestone, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

 

 

 

 

MarkWest Mariner Pipeline, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

 

 

 

 

MarkWest Ohio Fractionation Company, L.L.C.

 

Delaware

 

100% owned by MWLM&R

 

 

 

 

 

MarkWest Utica EMG Condensate, L.L.C.

 

Delaware

 

55% owned by MWLM&R

 

 

 

 

 

Ohio Condensate Company, L.L.C.

 

Delaware

 

99% owned by MarkWest Utica EMG Condensate, L.L.C.

 

 

 

 

 

Ohio Gathering Company, L.L.C.

 

Delaware

 

99% owned by MWU

 

 

 

 

 

MarkWest POET, L.L.C.

 

Delaware

 

40% owned by MarkWest Oklahoma Gas Company, L.L.C.

 

3

--------------------------------------------------------------------------------


 

MarkWest Pioneer, L.L.C.

 

Delaware

 

50% owned by Opco

 

 

 

 

 

MarkWest Utica EMG, L.L.C.

 

Delaware

 

60% owned by MarkWest Utica Operating Company, L.L.C.

 

 

 

 

 

Wirth Gathering

 

Oklahoma

 

50% owned by MarkWest McAlester, L.L.C.

 

 

 

 

 

Centrahoma Processing LLC

 

Delaware

 

40% owned by MarkWest Oklahoma Gas Company, L.L.C.

 

 

 

 

 

Bright Star Partnership

 

Texas

 

90% owned by MarkWest Pinnacle, L.L.C.

 

 

 

 

 

East Texas Bulldog NGL Pipeline, LLC

 

Texas

 

100% owned by Opco

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:            

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July [1], 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among MarkWest Energy Partners,
L.P., a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                              of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.  Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in all material respects on a
consolidated basis in accordance with GAAP as at such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

MARKWEST ENERGY PARTNERS

COMPILED CREDIT AGREEMENT

 

1

--------------------------------------------------------------------------------


 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement, and any representations
and warranties of the Borrower that are contained in any document furnished by
Borrower to the Administrative Agent or Lenders at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                ,201    .

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

 

 

By: MarkWest Energy GP, L.L.C., its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

                                               (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.  Section 7.04 — Indebtedness

 

 

 

 

 

 

 

 

 

 

 

1.

 

Outstanding Principal Amount of Indebtedness in respect of purchase money
obligations or Capital Leases for fixed or capital assets permitted by
Section 7.04(e) (may not exceed $50,000,000)

 

 

 

$

 

 

 

 

 

 

 

2.

 

Other unsecured Indebtedness not to exceed $30,000,000 and any refinancing
thereof permitted by Section 7.04(f)

 

 

 

$

 

 

 

 

 

 

 

 

 

After giving effect to the incurrence of any of the foregoing Indebtedness did
any Default or Event of Default exist?

 

 

 

Yes/No

 

 

 

 

 

 

 

II.  Section 7.15(a) — Interest Coverage Ratio — applicable prior to the
Collateral Release Date.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Adjusted Consolidated EBITDA for four consecutive fiscal quarters ending on the
Statement Date (“Subject Period”) (see Credit Agreement definition of
“Consolidated EBITDA” and “Adjusted Consolidated EBITDA”) (Line II.A.1a + Line
II.A.1b):

 

 

 

$

 

 

 

 

 

 

 

1a.

 

Consolidated EBITDA for the Subject Period

 

 

 

$

 

 

 

 

 

 

 

1b.

 

Material Project Consolidated EBITDA Adjustments as determined pursuant to
Section 7.15(e)

 

 

 

$

 

 

 

 

 

 

 

2.

 

Pro forma adjustments to EBITDA for acquisitions or investments during the
Subject Period, giving effect to such acquisitions or investments on a pro forma
basis for the Subject Period as if such acquisitions or investments occurred on
the first day of the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

3.

 

Pro forma adjustments to EBITDA for Dispositions during the Subject Period,
giving effect to such Disposition on a pro forma basis for the Subject Period as
if such Disposition occurred on the first day of the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

4.

 

Adjusted Consolidated EBITDA, including pro forma adjustments for acquisitions,
investments and Dispositions (Lines II.A plus II.A.2 minus II.A.3):

 

 

 

$

 

3

--------------------------------------------------------------------------------


 

B.

 

Consolidated Interest Charges for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

1.

 

Consolidated Interest Charges for the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

2.

 

Pro forma adjustment for interest charges relating to acquisitions or
investments during the Subject Period (Section 7.15(d)(ii)):

 

 

 

$

 

 

 

 

 

 

 

3.

 

Pro forma adjustment for interest charges relating to Dispositions during the
Subject Period (Section 7.15(d)(iii)):

 

 

 

$

 

 

 

 

 

 

 

4.

 

Consolidated Interest Charges, including pro forma adjustments (Lines II.B.1
plus II.B.2 minus II.B.3):

 

 

 

$

 

 

 

 

 

 

 

C.

 

Interest Coverage Ratio:

 

 

 

 

 

 

 

 

 

 

 

1.

 

Adjusted Consolidated EBITDA adjusted for acquisitions, investments and
Dispositions (Line II.A.4):

 

 

 

$

 

 

 

 

 

 

 

2.

 

Consolidated Interest Charges adjusted for acquisitions, investments and
Dispositions (Line II.B.4):

 

 

 

$

 

 

 

 

 

 

 

3.

 

Imputed interest charges on Synthetic Lease of the Borrower and its Subsidiaries
for Subject Period:

 

 

 

$

 

 

 

 

 

 

 

4.

 

Interest Coverage Ratio (Line II.C.1 divided by the sum of (Lines II.C.2 plus
II.C.3)):

 

 

 

to 1.0

 

 

 

 

 

 

 

 

 

Minimum required: 2.50 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

III.  Section 7.15(b) — Total Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Funded Debt (see Credit Agreement definition of “Consolidated
Funded Debt”):

 

 

 

$

 

 

 

 

 

 

 

B.

 

Adjusted Consolidated EBITDA (including pro forma adjustments for acquisitions,
investments and Dispositions) (Line II.A.5 above):

 

 

 

$

 

 

 

 

 

 

 

C.

 

Total Leverage Ratio (Line III.A ÷ by III.B):

 

 

 

to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted: 5.50 to 1.0 for Subject Periods through and including
December 31, 2014 and thereafter prior to the Collateral Release Date 5.25 to
1.0 and after the Collateral Release Date 5.00 to 1.0

 

 

 

Yes/No

 

4

--------------------------------------------------------------------------------


 

IV.  Section 7.15(c) — Senior Leverage Ratio— applicable prior to the Collateral
Release Date.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Senior Debt (see Credit Agreement definition of “Consolidated
Senior Debt”):

 

 

 

$

 

 

 

 

 

 

 

B.

 

Adjusted Consolidated EBITDA (including pro forma adjustments for acquisitions,
investments and Dispositions) (Line II.A.4 above):

 

 

 

$

 

 

 

 

 

 

 

C.

 

Senior Leverage Ratio (Line IV.A ÷ IV.B):

 

 

 

to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted: 3.25 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

V.

 

Calculation of Compliance with Sections 7.07(c) and Section 2.08 (Dispositions
and Mandatory Prepayments)

 

 

 

 

 

 

 

 

 

 

 

A.

 

Section 2.08 and Section 7.07(c): Attach a report showing each Insurance Payment
received during the preceding three fiscal quarters ending on the Statement
Date. Attach a report showing for each Disposition of property for fair market
value for cash during the three fiscal quarters ending on the Statement Date.
For each such Insurance Payment or Disposition show:

 

 

 

$

 

 

 

 

 

 

 

1.

 

The date that Net Cash Proceeds from such Insurance Payment or Disposition were
received (the “Receipt Date”).

 

 

 

$

 

 

 

 

 

 

 

2.

 

The amount of Net Cash Proceeds received from such Insurance Payment or
Dispositions.

 

 

 

$

 

 

 

 

 

 

 

3.

 

The total amount of Net Cash Proceeds from Insurance Payments and Dispositions
for fair market value for cash during the period from the Effective Date to such
Receipt Date.

 

 

 

$

 

 

 

 

 

 

 

4.

 

The value of 10% of the Borrower’s consolidated assets as of the end of the
fiscal quarter immediately prior to such Receipt Date and including Borrower’s
proportionate share of assets of Excluded Ventures (this is the “Threshold
Amount”; see Credit Agreement definition of “Triggering Sale”).

 

 

 

$

 

 

 

 

 

 

 

5.

 

The total amount of Net Cash Proceeds from Insurance Payments and Dispositions
as of the Receipt Date minus the Threshold Amount (referred to herein as the
“Excess Amount”) (Line V A.3 — V.A.4).

 

 

 

$

 

5

--------------------------------------------------------------------------------


 

6.

 

If the Excess Amount in Line V.A.5 is a positive number, have the Net Cash
Proceeds of such Insurance Payment and/or Disposition been Reinvested? If so,
give amounts and date(s) of Reinvestment. In not, have 180 days passed since the
Receipt Date for such Insurance Payment or Disposition?

 

 

 

Yes/No

 

 

 

 

 

 

 

7.

 

If any portion of the Excess Amount in Line V.A.5 has not been reinvested within
180 days of the Receipt Date specify amount not Reinvested (this is the
“Reduction Amount”).

 

$

 

$

 

 

 

 

 

 

 

8.

 

Amount of Loans to be prepaid (Line V.A.8).

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

9.

 

The value of 15% of the Borrower’s consolidated assets as of the end of the
fiscal quarter immediately prior to such Receipt Date and including Borrower’s
proportionate share of assets of Excluded Ventures

 

 

 

$

 

 

 

 

 

 

 

10.

 

Is Borrower in compliance with financial covenants in Section 7.15 on a pro
forma basis taking such Triggering Sale (or the events giving rise to the
Triggering Sale) into account?

 

 

 

Yes/No

 

 

 

 

 

 

 

11.

 

Are the Net Cash Proceeds (Line V A.3) greater than the value of 15% of the
Borrower’s consolidated assets as of the end of the fiscal quarter immediately
prior to such Receipt Date and including Borrower’s proportionate share of
assets of Excluded Ventures (Line V A.9)?

 

 

 

Yes/No

 

 

 

 

 

 

 

12.

 

To be calculated only if the answer to Line V A.10 is no AND the answer to Line
V A.11 is yes: amount of Commitment reduction pursuant to Section 2.09(c)

 

 

 

$

 

 

 

 

 

 

 

VI.

 

Reporting and Delivery Obligations Pursuant to the Pledge and Security Agreement

 

 

 

 

 

 

 

 

 

 

 

1.

 

Did any Loan Party relocate its principal place of business or chief executive
office or relocate the place where its books and records concerning its accounts
are kept, in each case, to a location not described on Annex A to the Pledge and
Security Agreement?

 

 

 

Yes/No

 

 

If yes, provide information.

 

 

 

 

 

 

 

 

 

 

 

2.

 

Did any Loan Party acquire any chattel paper, instruments or Other Collateral
Notes, each with an individual value in excess of $1,000,000 or certificated
Equity Interest (with appropriate stock powers or other instruments of transfer
executed in blank)?

 

 

 

Yes/No

 

 

If yes, please deliver to the Administrative Agent such chattel paper,
instruments or Other Collateral Notes, each with an individual value in excess
of $1,000,000 (with appropriate endorsements or instruments of transfer) or
certificated Equity Interest (in the case of Equity Interests that will be Other
Pledged Securities (as defined in the Pledge and Security Agreement) with an
individual value in excess of $1,000,000) (with

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

appropriate stock powers or other instruments of transfer executed in blank).

 

 

 

 

 

 

 

 

 

 

 

3.

 

Did any Loan Party acquire any Collateral consisting of (i) additional
uncertificated Equity Interests in Subsidiaries or Excluded Ventures,
(ii) uncertificated Pledged Securities with an individual value in excess of
$1,000,000 or (iii) letter-of-credit rights with an individual face amount in
excess of $1,000,000 and a remaining term of at least six (6) months?

 

 

 

Yes/No

 

 

If yes, please describe.

 

 

 

 

 

 

 

 

 

 

 

4.

 

Did any Loan Party obtain Rights to or become entitled to the benefit of any
material issued Patents, Patent applications, registered Trademarks, Trademark
applications, registered Copyrights, and Copyright applications not identified
on Annex B-2 to the Pledge and Security Agreement (all terms in this Line VI 4
have the meanings set forth in the Pledge and Security Agreement).

 

 

 

 

 

 

 

 

 

 

 

5.

 

Did any Loan Party acquire any certificates of title for any Vehicles or other
Collateral, each with an individual value in excess of $150,000?

 

 

 

Yes/No

 

 

If yes, if requested by the Administrative Agent, please deliver to the
Administrative Agent such certificates of title so that the Security Interest
may be properly noted thereon.

 

 

 

 

 

 

 

 

 

 

 

6.

 

Did any Loan Party establish any Deposit Accounts in which average monthly
balances in excess of $1,000,000 are maintained since delivery of the last
Compliance Certificate?.

 

 

 

Yes/No

 

 

If yes, please identify the depository and the account name and number and
advise the Administrative Agent that Annex B-1 to the Security Agreement needs
to be updated.

 

 

 

 

 

 

 

 

 

 

 

 

 

[END OF SCHEDULE 2]

 

 

 

 

 

7

--------------------------------------------------------------------------------